INVESTOR PRESENTATION Second Quarter, 2014 Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995: Statements in this presentation regarding The Bancorp, Inc.’s business that are not historical facts are “forward-looking statements” that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including the words “may,” “believe,” “will,” “expect,” “anticipate,” “estimate,” “intend,” “plan," or similar words. These forward-looking statements are based upon the current beliefs and expectations of The Bancorp, Inc.’s management and are inherently subject to significant business, economic, regulatory, and competitive uncertainties and contingencies, many of which are difficult to predict and beyond our control.For further discussion of these risks and uncertainties, see the “risk factors” sections of TheBancorp,Inc.’s Annual Report on Form 10-K for the year ended December 31, 2013, Quarterly Report on Form 10-Q for the three and six months ended June 30, 2014, and other of its public filings with the SEC. In addition, these forward-looking statements are subject to assumptions with respect to future strategies and decisions that are subject to change. Actual results may differ materially from the anticipated results discussed in these forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. FORWARD LOOKING STATEMENTS 2 •Strategic Goal: –Create and grow a stable, profitable institution with the optimum reliance on capital, risk managementand technology, and manage it with knowledgeable and experienced managementand senior officers •Tactical Approach: –Deposits - Utilize a branchless banking network to gather scalable deposits through strongcontractual relationships at costs significantly below peers –Assets - Focus on asset classes including loans and securities appropriate to our expertiseto achieve returns above risk-adjusted peer net interest margins –Non-Interest Income - Grow non-interest income disproportionately in relation to non -interest expense through our deposit and asset approaches –Operating Leverage - Leverage infrastructure investment to grow earnings by creating efficiencies of scale PLANNING FOR GROWTH WITH SAFETY AND SOUNDNESS 3 PLANNING FOR GROWTH 4 Sources: Federal Reserve, FRB Boston, FRB Philadelphia, SRI Consulting, University of Michigan, Mintel, Celent, Bank of America, comScore, Nielsen Mobile, Wall Street Journal, AlixPartners, Pew Research Center NON-INTEREST INCOME-GENERATING STRATEGIES: GROWTH AND SUSTAINABILITY 8 (1)Compound annual growth rate is calculated for the years 2010 through 2013. (2)Excludes gains on sales of investment securities. For reconciliation detail, please refer to the Non-Interest Income section of Post Provision Income Reconciliation, in the Appendix. 8% Increase $ 12% 58% 26% 27% 127% -9% -22% SCALABLE BUSINESS MODEL: NON-INTEREST INCOME / NON-INTEREST EXPENSE 9 (1)Compound annual growth rate is calculated for the years 2010 through 2013. (2)Excludes gains on sales of investment securities and expenses we believe to be mostly nonrecurring, such as lookback consulting expenses; 2011 includes a one-time gain of $718,000 related to a legal settlement.For reconciliation detail, please refer to Appendix. (3)Peers are comprised of insured commercial banks having assets greater than $3 billion; Data Source: Uniform Bank Performance Report;Peer data for YTD 6/30/2014 is as of Q1 2014. Columns represent TBBK (2) COMPRESSED INTEREST RATE ENVIRONMENT: NET INTEREST INCOME GENERATORS 10 $ (1)Compound annual growth rate is calculated for the years 2010 through 2013. (2)Other is comprised of net interest income produced by the following areas:Investment Securities, Leasing, Government Guaranteed Lending, Institutional Banking,and CMBS. OPERATING LEVERAGE: ADJUSTED OPERATING EARNINGS 11 (1)Compound annual growth rate is calculated for the second quarters of 2010 through2014. (2)For reconciliation detail, please see Appendix. $ ASSET QUALITY OVERVIEW 13 Reserves/Loans (1)Texas Ratio (Non-accrual Loans + Restructured Loans + Loans 90+ days past due + OREO)/(Loss Reserves + Tangible Equity).TBBK computed with consolidated capital. Sources: SNL Financial; FDIC Call Reports. 14 PRIMARY DEPOSIT-GENERATING STRATEGIES: BUSINESS LINE OVERVIEW Total Deposits: $3.9 billion Average Cost: 0.28% (Aggregate US Banks Average Cost: 0.36%)(1) (1)Aggregate US Banks data as of Q1 2014 CATEGORY Q2 2014 BALANCE (in thousands) Q2 2014 AVG.
